 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 1 of 15 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

SHERWIN G. TENNANT,                                 )
1902 Radford Drive,                                 )
Woodbridge, VA 22191,                               )
                                                    )
              Plaintiff,                            )
                                                    )
              v.                                    )
                                                    )      Civil Action No.
                                                    )
NESTLE WATERS NORTH AMERICA,                        )
7408 Lockport Place                                 )      JURY TRIAL DEMANDED
Lorton, VA 22079                                    )
                                                    )
                                                    )
              Defendant,                            )
                                                    )

                                        COMPLAINT

       COMES NOW, Plaintiff, Sherwin G. Tennant (“Mr. Tennant” or “Plaintiff”), by way of

his attorney, Robert S. Webb, Esq., hereby states the following Complaint, on information and

belief formed after reasonable inquiry under the circumstances, against Defendant:



                           PARTIES, JURISDICTION AND VENUE

   1. Plaintiff, Sherwin Tennant, at all relevant times is a resident of Woodbridge, Virginia.

   2. Plaintiff, Sherwin Tennant was at all relevant times an employee of the Defendant, Nestle

Waters North America.

   3. Defendant, Nestle Waters North America at all times herein mentioned is a company

licensed to do business in the Commonwealth of Virginia.

   4. Defendant does business at 7408 Lockport Place, Lorton, VA, 22079.




                                               1
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 2 of 15 PageID# 2



    5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims arising

under federal law, i.e., Title VII of the Civil Rights Act, 42 U.S.C. § 2000e. At all times relevant

to this case, Defendant has been an “employer” as defined by 42 U.S.C. § 2000e(b).

    6. The Eastern District of Virginia is where the actions complained of in the present case

took place.

    7. Venue is vested in this Court, since the facts giving rise to this case took place in the

Eastern District of Virginia.

                                              FACTS

    8. In October of 2005, Plaintiff began working at Nestle Walters North America as a

delivery driver.

    9. Plaintiff is African American.

    10. Plaintiff’s national origin is Guyanese.

    11. Plaintiff speaks with a thick Guyanese accent.

    12. At the subject Virginia location in Lorton, Virginia, Defendant divided up its driver staff

into different units.

    13. Each unit had a unit leader, who functioned as a unit supervisor.

    14. The unit supervisor was the primary supervisor for that unit.

    15. However, the supervisors of the other units had secondary supervisory authority over

drivers whom they did not directly supervise as members of their unit.

    16. Other unit leaders had the authority to reassign or add route stops to drivers, such as

Sherwin Tennant,

    17. Defendant also had a service coordinator assigned to the units.

    18. Defendant had a zone operations manager over all of the units at said location.



                                                   2
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 3 of 15 PageID# 3



    19. Between October of 2005 and 2012, Barry Christopher was Sherwin Tennant's unit

leader. Sherwin Tennant did very well under him.

    20. In 2007, Sherwin Tennant promoted to Route Relief Driver by Barry Christopher.

    21. In 2013, Kevin Yancy replaced Barry Christopher as Plaintiff’s unit leader/ primary

supervisor.

    22. Shortly after the new supervisor began his tenure, in February 2013, Tennant failed to

make one timely delivery because he had to deal with an emergency situation involving a family

member.

    23. Mike Perez, the then Zone Operations manager, demoted him due to this one incident.

    24. Mr. Tennant immediately complained to the company about the unjustified demotion.

    25. Said demotion was unprecedented in the seven or so years that Plaintiff had been

employed by Defendant.

    26. Tony LeChance, a Caucasian employee, a driver for Defendant, had similar issues and

never was demoted or faced any other discipline.

    27. The company rescinded the demotion.

    28. In April, 2013, Sherwin Tennant received a lower review than deserved (needs

improvement). His job was based on a Route Sales Driver, not a Route Relief driver.

    29. In February, 2014, Sherwin Tennant during a snowstorm, accidentally hit a customer

mailbox, while moving a truck.

    30. In said incident, Mr. Tennant called Jose Perez, one of the two team leaders for help, but

he never came.

    31. Mr. Tennant had to shovel his way out of the snow banks that trapped the company truck

at said location.



                                                 3
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 4 of 15 PageID# 4



   32. Following the mailbox incident, Mike Perez demoted Mr. Tennant because of the

incident.

   33. Tennant appealed his demotion, but it was upheld.

   34. No Caucasian employee in a similar situation was demoted.

   35. Scott Limbert was a Caucasian employee for Defendant.

   36. Scott Limbert was a driver for Defendant.

   37. Scott Limbert had been involved in other accidents and was not demoted.

   38. In one case, Limbert had hit a parked vehicle.

   39. Regarding said incident, it was not caused by inclimate weather such as a snowstorm.

   40. In January, 2015, Mr. Tennant complained to Victor Tizon and Patrick Doyle about the

disparate treatment he was receiving.

   41. In January, 2015, Patrick Doyle badgered Sherwin Tennant about miscounting 3 sleeves

of cups.

   42. Mr. Tennant simply had not seen the cups on the top shelf of the truck.

   43. Typically, drivers were simply told to back and deliver the missing items to the customer.

   44. In this case, Doyle berated Tennant incessantly about same.

   45. Doyle did not treat Caucasian drivers in this manner.

   46. Upon receiving the complaint, Victor told Tennant that Patrick Doyle had a history of

disparate treatment and disparate treatment complaints against Mr. Doyle made by African

Americans in the Lanham, MD facility.

   47. In September, 2015, Patrick Doyle and Warren Bowlan were seated across from handheld

dock station. During this meeting, Patrick Doyle shot a red beam/laser at Sherwin Tennant. Mike

Reed, another African American, contends that Patrick Doyle did the same thing to him.



                                               4
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 5 of 15 PageID# 5



   48. In December, 2015, the drivers had gotten together to select vacation days, the purpose

of which among other things, was to ascertain that there would be enough coverage for the

company during these days.

   49. At said meeting, Patrick Doyle belittled Mr. Tennant in front of his peers, telling him in

a loud voice, “hey hey you get out.”

   50. There were several other Caucasian employees in the office where this occurred.

   51. However due to Mr. Tennant’s seniority, he should have been one of the first to pick his

vacation days. As a result of Mr. Tennant being told to get out (see #49) by Mr. Doyle, Mr.

Tennant left the meeting and did not receive the days off that he would have requested.

   52. On April 1, 2016, Patrick Doyle singled out Mr. Tennant and spoke unprofessionally and

in a disparaging manner towards Mr. Tennant, about the way he expects things from his team.

   53. Patrick Doyle had singled out Mr. Tennant on a number of occasions in this manner.

   54. Within days of the April 1, 2016, incident, Mr. Tennant reported the incident to his

primary manager, Michael Difransisco.

   55. Mr. Difransisco told Mr. Tennant not to file any complaint with (was it HR or EEOC)

because he’d look into it.

   56. However, Mr. DiFransisco never looked into it.

   57. Mr. DiFransisco never got back to Mr. Tennant about any investigation he had completed

regarding Mr. Tennant’s complaint.

   58. Mr. Tennant then reported the April 1, 2016 incident to Melissa Irving of the company’s

human resources department.




                                                5
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 6 of 15 PageID# 6



   59. Following that report, John Gleason, the new Zone Operations manager, approached Mr.

Tennant and stated words to the effect of, "[W]hy are you always making trouble for yourself?"

you never smile and laugh.”

   60. On April 14, 2016, Mr. Tennant made all of his delivery stops.

   61. On April 15, 2016, Tennant was falsely accused of failing to deliver all the items in a

customer order.

   62. The alleged items which Mr. Tennant failed to deliver amounted to one bottle of water

and two packs of cups.

   63. Mr. Tennant told Mr. Difransisco that he in fact made all of his stops and deliveries on

April 14, 2016.

   64. On April 19, 2016, Mr. Difransisco called Mr. Tennant into his office and attempted to

cajole Mr. Tennant into writing a statement about delivering the missing items.

   65. During said meeting, Mr. Difransisco ridiculed Plaintiff’s accent.

   66. On April 20, 2016, Mr. Difransisco called Mr. Tennant into his office and attempted to

cajole Mr. Tennant into admitting that he had lied about delivering the missing items.

   67. Mr. Tennant refused to change his statement at said meeting.

   68. On April 21, 2016, Plaintiff was terminated.

   69. Plaintiff won his unemployment appeal in which the company had originally argued that

Mr. Tennant had provided the company with false information regarding the delivery.

   70. On February 9, 2017, Mr. Tennant filed with the EEOC.

Defendant’s History of Discriminatory Behavior

   71. Patrick Doyle had more clashes and personality conflicts with African Americans than

with Caucasians.



                                                6
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 7 of 15 PageID# 7



    72. Sherwin Tennant was commonly called on by management to answer more questions at

meetings or gatherings than any other employee.

    73. At these meetings and gatherings, management (who in particular would mock his

accent).


    74. Sometime during 2014, there was an incident with Cardinal Bank, one of Defendant’s

customers, in which one of the contact people at Cardinal Bank was continuously disrespectful

and derogatory to Plaintiff.

    75. Plaintiff complained about the situation at Cardinal Bank and asked that said customer be

taken off of Plaintiff’s route and that Plaintiff would add a different customer to his route.

    76. The unit leader, Warren Bowlan reassigned Mr. Tennant away from Cardinal bank due to

Plaintiff’s complaints.

    77. However when Patrick Doyle became a unit supervisor at the Virginia location, in 2014,

he reassigned Cardinal Bank back to Mr. Tennant.

    78. Patrick Doyle reassigned Mr. Tennant to Cardinal Bank notwithstanding his knowledge

of the difficult of that customer to Plaintiff.

    79. While Defendant maintained an Anti-Harassment and Anti-Discrimination policy, it was

not bona fide, as other African Americans found it useless when they complained about

discrimination.

    80. Plaintiff’s discrimination complaints were not taken seriously by the company.

    81. Plaintiff’s discrimination complaints were not investigated by the company.

    82. In addition, Patrick Doyle assigned Mr. Tennant additional stops from other routes.

    83. As such, Mr. Tennant had to work longer hours than other drivers.




                                                  7
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 8 of 15 PageID# 8



   84. When Plaintiff complained about this disparate treatment, the company refused to reduce

his workload.

   85. After Defendant terminated Plaintiff, they replaced him with a Caucasian driver.

   86. After said Caucasian driver was hired, Patrick Doyle assigned all of the extra work for

which Plaintiff was responsible to Vincent Pritchett, another African American.

                                    COUNT I
                   TITLE VII DISCRIMINATION BASED UPON RACE

   87. Plaintiff hereby adopts all aforesaid paragraphs as if fully reproduced herein.

   88. Plaintiff’s race was a motivating factor in his termination.


   89. Defendant, through its Agents, Servants, and Employees treated the Plaintiff disparately

based upon his race.

   90. Defendant treated Plaintiff disparately based upon race when Defendant’s Agents,

Servants, and Employees, provided him with additional job requirements that Caucasian drivers

did not have.

   91. Defendant treated Plaintiff disparately based upon race when Defendant’s Agents,

Servants, and Employees terminated Plaintiff.

   92. The aforesaid discriminatory treatment by Defendant towards Plaintiff caused tangible

harm to Plaintiff in that it affected the terms, conditions, and privileges of his employment.

   93. Plaintiff was meeting and exceeding the expectations of Defendant’s job requirements.

   94. A causal connection exists between Defendant’s discriminatory actions and Plaintiff’s

race.

   95. Plaintiff’s race was a motivating factor for Defendant’s actions in forcing him to do more

work than Caucasian employees.



                                                 8
 Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 9 of 15 PageID# 9



   96. Defendant’s actions constituted a violation of Title VII, of the Civil Rights Act of 1964,

42 U.S.C. §2000(e) et. seq.

   97. Defendant’s conduct was malicious, willful, and intentional.

   98. Plaintiff has suffered substantial economic and compensatory damages as a result of

Defendant’s actions.

   99. Plaintiff has also suffered anguish, anxiety, fear, helplessness, shock, humiliation, insult,

embarrassment, depression, insomnia, and other damages as a direct result of Defendant’s acts

and omissions.

   100.          The Defendant is a sophisticated employer who has actual knowledge of the

requirements of Title VII of the Civil Rights Act of 1964, as amended.

   101.          Any alleged nondiscriminatory reason for Plaintiff’s treatment asserted by

Defendant is mere pretext for discrimination.

   102.          Plaintiff exhausted this claim with the EEOC (exhibit #1).

                                  COUNT II
           TITLE VII DISCRIMINATION BASED UPON NATIONAL ORIGIN

   103.          Plaintiff hereby adopts all aforesaid paragraphs as if fully reproduced herein.

   104.          Plaintiff’s National Origin was a motivating factor in his termination.


   105.          Defendant, through its Agents, Servants, and Employees treated the Plaintiff

disparately based upon his National Origin.

   106.          Defendant treated Plaintiff disparately based upon National Origin when

Defendant’s Agents, Servants, and Employees, provided him with additional job requirements

that Caucasian drivers did not have.

   107.          Defendant treated Plaintiff disparately based upon National Origin when

Defendant’s Agents, Servants, and Employees terminated Plaintiff.

                                                   9
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 10 of 15 PageID# 10



   108.         The aforesaid discriminatory treatment by Defendant towards Plaintiff caused

tangible harm to Plaintiff in that it affected the terms, conditions, and privileges of his

employment.

   109.         Plaintiff was meeting and exceeding the expectations of Defendant’s job

requirements.

   110.         A causal connection exists between Defendant’s discriminatory actions and

Plaintiff’s National Origin.

   111.         Plaintiff’s National was a motivating factor for Defendant’s actions in forcing him

to do more work than non-Guyanese employees.

   112.         Defendant’s actions constituted a violation of Title VII, of the Civil Rights Act of

1964, 42 U.S.C. §2000(e) et. seq.

   113.         Defendant’s conduct was malicious, willful, and intentional.

   114.         Plaintiff has suffered substantial economic and compensatory damages as a result

of Defendant’s actions.

   115.         Plaintiff has also suffered anguish, anxiety, fear, helplessness, shock, humiliation,

insult, embarrassment, depression, insomnia, and other damages as a direct result of Defendant’s

acts and omissions.

   116.         The Defendant is a sophisticated employer who has actual knowledge of the

requirements of Title VII of the Civil Rights Act of 1964, as amended.

   117.         Any alleged nondiscriminatory reason for Plaintiff’s treatment asserted by

Defendant is mere pretext for discrimination.




                                                  10
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 11 of 15 PageID# 11



    118.        Plaintiff submitted an EEOC questionnaire in November, 2016, which included a

description of his complaints, including a national origin claim and a description for the basis of

same (exhibit #2).

    119.        The EEOC’s investigation of Mr. Tennant’s complaint included issues of national

origin (Exhibit #3, page 13 of EEOC’s investigative report.

                             COUNT III
     DISCRIMINATION BASED UPON RACE IN VIOLATION OF 42 U.S.C. § 1981

    120         .      Plaintiff hereby adopts all aforesaid paragraphs as if fully reproduced

herein.

    121.               Plaintiff’s race was a motivating factor in his termination.

    122.        Defendant, through its Agents, Servants, and Employees intentionally treated

Plaintiff differently based upon his race.

    123.        Defendant treated Plaintiff differently based upon race when Defendant’s Agents,

Servants, and Employees, provided him with additional job requirements that Caucasian drivers

did not have.

    124.        Defendant treated Plaintiff disparately based upon race when Defendant’s Agents,

Servants, and Employees terminated Plaintiff.

    125.        The aforesaid discriminatory treatment by Defendant towards Plaintiff caused

tangible harm to Plaintiff in that it affected the terms, conditions, and privileges of his

employment.

    126.        Plaintiff was meeting and exceeding the expectations of Defendant’s job

requirements.

    127.        A causal connection exists between Defendant’s discriminatory actions and

Plaintiff’s race.

                                                  11
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 12 of 15 PageID# 12



   128.        Plaintiff’s race was a motivating factor for Defendant’s actions in forcing him to

do more work than Caucasian employees.

   129.        Defendant’s actions constituted a violation of 42 U.S.C. §1981 et. seq.

   130.        Defendant’s conduct was malicious, willful, and intentional.

   131.        Plaintiff has suffered substantial economic and compensatory damages as a result

of Defendant’s actions.

   132.        Plaintiff has also suffered anguish, anxiety, fear, helplessness, shock, humiliation,

insult, embarrassment, depression, insomnia, and other damages as a direct result of Defendant’s

acts and omissions.

   133.        The Defendant is a sophisticated employer who has actual knowledge of the

requirements of 42 U.S.C. §1981 et. seq.

   134.        Any alleged nondiscriminatory reason for Plaintiff’s treatment asserted by

Defendant is mere pretext for discrimination.

                                COUNT IV
              DISCRIMINATION BASED UPON NATIONAL ORIGIN-
           ETHNIC CHARACTERISTICS IN VIOLATION OF 42 U.S.C. § 1981

   135.        Plaintiff hereby adopts all aforesaid paragraphs as if fully reproduced herein.

   136.        Plaintiff’s race was a motivating factor in his termination.


   137.        Defendant, through its Agents, Servants, and Employees intentionally treated

Plaintiff differently based upon his National Origin.

   138.        Defendant treated Plaintiff differently based upon National Origin when

Defendant’s Agents, Servants, and Employees, provided him with additional job requirements

that Non-Guyanese drivers did not have.




                                                12
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 13 of 15 PageID# 13



   139.         Defendant treated Plaintiff disparately based upon race when Defendant’s Agents,

Servants, and Employees terminated Plaintiff.

   140.         The aforesaid discriminatory treatment by Defendant towards Plaintiff caused

tangible harm to Plaintiff in that it affected the terms, conditions, and privileges of his

employment.

   141.         Plaintiff was meeting and exceeding the expectations of Defendant’s job

requirements.

   142.         A causal connection exists between Defendant’s discriminatory actions and

Plaintiff’s National Origin.

   143.         Plaintiff’s National Origin was a motivating factor for Defendant’s actions in

forcing him to do more work than Non-Guyanese employees.

   144.         Defendant’s actions constituted a violation of 42 U.S.C. §1981 et. seq.

   145.         Defendant’s conduct was malicious, willful, and intentional.

   146.         Plaintiff has suffered substantial economic and compensatory damages as a result

of Defendant’s actions.

   147.         Plaintiff has also suffered anguish, anxiety, fear, helplessness, shock, humiliation,

insult, embarrassment, depression, insomnia, and other damages as a direct result of Defendant’s

acts and omissions.

   148.         The Defendant is a sophisticated employer who has actual knowledge of the

requirements of 42 U.S.C. §1981 et. seq.

   149.         Any alleged nondiscriminatory reason for Plaintiff’s treatment asserted by

Defendant is mere pretext for discrimination.




                                                  13
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 14 of 15 PageID# 14



   150.        Through 42 U.S.C. §1981, Congress intended to protect from discrimination

identifiable classes of persons who are subjected to intentional discrimination solely because of

their ancestry or ethnic characteristics.

   151.        Defendant mistreated Plaintiff not merely because he was from another country,

rather Defendant mistreated Plaintiff because of those identifiable characteristics of that country,

namely his accent.

                                       PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff demands:

   A. Award Plaintiff all earnings and other job benefits he would have received but for

       Defendant’s discriminatory treatment, including, but not limited to, lost wages, leave

       hours, bonuses, and other benefits of employment;

   B. Remove all negative reviews, restrictions, papers, from Plaintiff’s personnel file;

   C. Reinstate Plaintiff into his position.

   D. Award Plaintiff liquidated damages in an amount to be shown at trial, including past and

       future economic and non-economic losses, and compensation for the extreme emotional

       distress and mental anguish, impairment of quality of life, and consequential losses he

       has suffered;

   E. Award pre-judgment and post-judgment interest;

   F. Award Plaintiff his attorney’s fees and costs of suit;

   G. Award Punitive Damages and

   H. Grant such other relief as the Court deems just and proper.




                                                 14
Case 1:19-cv-00142-AJT-JFA Document 1 Filed 02/06/19 Page 15 of 15 PageID# 15



                                                      Respectfully submitted,

                                                      _____/s/__________________
                                                      Robert S. Webb, Esq.
                                                      Virginia Bar No. 91698
                                                      Tidal Basin Law, PLLC.
                                                      2011 Crystal Drive, Suite 400
                                                      Arlington, Va. 22202
                                                      703-682-6858




                                        JURY DEMAND

      Plaintiff herein demands a jury for all issues to be tried in this case.

                                                              Respectfully submitted,

                                                              ___/s/___________________
                                                              Robert S. Webb, Esq.
                                                              Virginia Bar No. 91698
                                                              Tidal Basin Law, PLLC.
                                                              2011 Crystal Drive, Suite 400
                                                              Arlington, Va. 22202
                                                              703-682-6858




                                                15
